Case: 15-60910      Document: 00513938174         Page: 1    Date Filed: 04/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-60910                                 FILED
                                  Summary Calendar                            April 4, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
CHARLES STEPHENS,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A038 541 554


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Charles Stephens is a native of Guyana and citizen of the United
Kingdom who was ordered removed based on his commission of an aggravated
felony.    He petitions this court for review of an order of the Board of
Immigration Appeals (BIA) denying as untimely his motion to reconsider or
reopen. He argues that the BIA erred by concluding that he was not entitled
to equitable tolling.      He further argues that his prior counsel rendered


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60910    Document: 00513938174     Page: 2   Date Filed: 04/04/2017


                                 No. 15-60910

ineffective assistance by not arguing that his offense did not involve more than
$10,000 because there is no indication that the district court made such a
finding. The record undermines this assertion, as it shows that the district
court adopted the presentence report, which found that the offense involved
more than $10,000.
      Because Stephens was ordered removed based on his commission of an
aggravated felony, and because his arguments concerning equitable tolling and
ineffective assistance of counsel do not present substantial constitutional
claims, we lack jurisdiction.   See 8 U.S.C. § 1252(a)(2)(C), (D); Assaad v.
Ashcroft, 378 F.3d 471, 474-76 (5th Cir. 2004). The petition is, therefore,
DISMISSED.




                                       2